DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 9, 12, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 11/30/2020.  Claims 1-7, 10, 11, and 14 are to be examined below, however, claim 14 is being examined as best understood because it is unclear what the applicant believes the recited ‘third channel’ is  in the elected embodiment, the examiner is guessing that it is the channel shown in marked fig. 3 inserted below as best understood.  Please clarify how the third channel recited in claim 14 is part of the elected embodiment or withdraw/amend claim 14 accordingly, see drawing and specification objections below for further detail.
This Election is made Final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third channel” as required by claim 14 must be shown or the feature(s) canceled from the claim(s) in the elected embodiment of species 2.  There is a clearly referenced “third channel” 465 or 470 but these reference characters are not 

    PNG
    media_image1.png
    526
    766
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Specification
The disclosure is objected to because of the following informalities: 
The specification discusses the “third channel” as recited in claim 14 as 465 or 470 - but these reference characters are not part of the elected embodiment from species 2 in fig.’s 2, 3, 6a, and 8a, they appear to be part of non-elected species 1 [for example] as can be seen in fig.’s 1, 4, 5, 6, 7, or 8 for example.  The examiner will examine claim 14 assuming the claimed “third channel” is another channel from species 2 as best understood, such as the channel leftward of 203 as shown in fig. 3 of the elected embodiment species 2 [see marked up fig. 3 inserted above].  Please provide an explanation in the .
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, line 8, “from top edge” seems to be missing an article such as --a top edge--.  In line 9, “with top of the decorative mount” should also be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 6 are rejected to, it is unclear how they differ in scope.  Is “it” supposed to have a different meaning from “insulating strip?
	Regarding claim 11, line 1, “The decorative mount for attaching to the ceiling of claim 10” is inconsistent and therefore unclear, is this different from the decorative mount of claim 10 also for attaching to a wall - “for attaching to at least one of a ceiling and a wall”?  Is not meant for a wall in claim 11?   How come the wall part is removed in claim 11 and is this meant to change the scope or invention somehow?  Please clarify.
Regarding claim 14, it is unclear to the examiner what structure the claimed “third channel” in the final paragraph is in the elected embodiment.  See drawing and specification objections above for further detail and please clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorflinger (DE 3802536).
Regarding claim 1, 
A decorative mount (as depicted in Fig. 1) for [intended use] attaching to at least one of a ceiling and a wall (as depicted in Fig. 1 - note that when interpreted with the broadest reasonable interpretation, a first element is "attaching to" a second element by way of one or more elements in between) comprising: 
a pair of opposing vertical members (see marked fig. 1 inserted below) defining a first channel (see marked fig. 1); a first opening at a downward facing side of the first channel (see marked fig. 1), the first channel for [intended use] receiving a plurality of carriers (it can perform this function as claimed, see fig. 9 for example); a support cross member (see marked fig. 1) spanning the vertical members above the first channel (as seen in fig. 1); a decorative surface (at 11/14/13; see fig. 1 for example) positioned on a frontward facing side of the decorative mount (as depicted in Fig. 1); and, a lip (see marked fig. 1 inserted below) horizontally aligned along a rearward facing top edge of the decorative mount (at the top portion/edge of 2 as seen in fig. 2 for example), wherein the lip is integral with a top of the decorative mount (at 4; see fig. 1 and 2) and configured such [intended use] that the lip attaches directly to the ceiling such that the decorative surface faces frontward (leftward; as seen in fig. 1 for example; first note that this is intended use language - second note that a ceiling can be stepped or have a portion extending vertically downward, such as to hide a beam or vent underneath such that the lip could directly attach to the vertical portion of the ceiling and the limitation of the claim as recited is met by the prior art - also note that the ceiling is not required and 4 of the decorative mount is also capable of being directly attached to a horizontal portion of a ceiling if desired, including at the edge of stepped ceiling or overhang or the like - these are non-limiting examples) .  

    PNG
    media_image2.png
    780
    527
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    658
    462
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    639
    374
    media_image4.png
    Greyscale

Regarding claim 2, 
The decorative mount from claim 1, wherein the decorative mount further comprises a second opening (at 8 in fig. 1) at an upward side of a second channel (as depicted in Fig. 1), wherein the second channel is positioned upward relative to the first channel (as depicted in Fig. 1).  
Regarding claim 3, 
The decorative mount from claim 2, wherein the second channel is configured to receive [intended use] a first part of an insulating strip (it is capable of performing this function as claimed). 
Regarding claim 4,  
The decorative mount from claim 3, wherein the insulating strip (this is still intended use language such that this is still not positively requiring the strip; it is being interpreted as --wherein the second channel is configured to is configured such that it passes through the second opening such that a second part of the insulating strip is above an upward facing side of the decorative mount.  The positively recited structure is configured to perform this function with an insulating strip as claimed... it is stressed that no insulating strip structure is required by the claim, merely that the mount be configured to perform the function claimed.
If the applicant intends to positively require the structure of the insulating strip, it is suggested that the language be amended to something more similar to --wherein the decorative mount further comprises the insulating strip which is configured to-- or the like.
Regarding claim 5, 
The decorative mount from claim 4, wherein the insulating strip (still not positively required structure as claimed as it is further describing what the mount must be configured to be capable of performing with the strip) is configured such [intended use] that the second part of the insulating strip abuts the ceiling when the decorative mount is attached to the ceiling thereby preventing light leakage between an uneven ceiling and the upward facing side of the decorative mount (the mount is capable of performing this function with the insulating strip as claimed... again, no structure of the strip is positively required).  

Regarding claim 6, 
The decorative mount from claim 3, wherein the insulating strip (still not positively required structure) is configured such (intended use language) that the insulating strip passes through the second opening such that a second part of the insulating strip is above an upward facing side of the decorative mount.  
If the applicant intends to positively require the structure of the insulating strip, it is suggested that the language be amended to something more similar to --wherein the decorative mount further comprises the insulating strip which is configured such-- or the like.
Regarding claim 7,
The decorative mount from claim 3, wherein the insulating strip comprises at least one of a polyester filament, polyvinyl chloride, natural rubber, synthetic rubber, foam, synthetic fabrics, acrylic filament, nylon, rayon and any combination thereof (this is merely describing an insulating strip which is not positively required structure as claimed).  
If the applicant intends to positively require the structure of the insulating strip, it is suggested that the language be amended to something more similar to 
Regarding claim 10, 
A decorative mount (ads 1 or 2 for example) for [intended use] attaching to at least one of a ceiling and a wall comprising: 
a pair of opposing vertical members defining a first channel (see marked up fig. 1 above); a first opening at a downward facing side of the first channel, the first channel for receiving a plurality of carriers (see marked up fig. 1 above); a support cross member spanning the vertical members above the first channel (see marked up fig. 1 above); a decorative surface (at 11 or 13 or 14 for example) positioned on a frontward side of the decorative mount (see fig. 1); a second opening at an upward side of a second channel (at 8 for example; see fig. 1), wherein the second channel is positioned upward relative to the first channel and configured to receive [intended use] a first part of an insulating strip, wherein (this is merely a continuation of the intended use language of ‘configured to’ such that the following is still intended use language) the insulating strip abuts the ceiling when the decorative mount is attached to the ceiling thereby preventing light leakage between the ceiling and the upward facing side of the decorative mount (the structure of the mount is capable of performing this intended use language as recited).  
Regarding claim 11, 
 The decorative mount for attaching to the ceiling of claim 10, wherein the decorative mount further comprise a lip horizontally aligned along a rearward facing top edge of the decorative mount (see marked up fig. 1 above), wherein the lip is integral with top of the decorative mount and configured such [intended use] that the lip attaches to the ceiling such that the decorative surface faces frontward (as depicted in Fig.'s 1 and 2 and described in claim 1 above).  
Regarding claim 14, all of the elements have been discussed above except the following which is taught by Dorflinger as follows - a third channel (at 8 in fig. 1 for example), wherein the third channel is positioned upward relative to the first channel and rearward relative to the second channel (which is now being interpreted as the channel at 10 in fig. 1) and wherein the third channel is configured to [intended use] receive a first part of a bracket configured to attach the decorative mount to the wall (as understood when looking at fig. 4 for example).

    PNG
    media_image5.png
    656
    387
    media_image5.png
    Greyscale

Conclusion
Contact Information:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634